    Case: 1:18-cv-03736 Document #: 47 Filed: 11/01/18 Page 1 of 3 PageID #:120



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ANA URIBE, on behalf of herself and the       )
class members,                                )
                                              )        Case No. 18-cv-03736
               Plaintiffs,                    )
                                              )        Judge: Honorable John Z. Lee
               vs.                            )
                                              )
COLLINS ASSET GROUP. LLC, et al.,             )
                                              )
                         Defendant.           )

                                  NOTICE OF SETTLEMENT

       Plaintiff Ana Uribe and Defendants Collins Asset Group, LLC and Potestivo &

Associates, P.C., by and through their respective counsel, hereby inform the Court that the

parties have reached an agreement to resolve this matter on a class basis. Plaintiff anticipates

filing a motion for preliminary approval within 30 days. The parties respectfully request that this

Court stay all deadlines.


                                                       Respectfully submitted,



 /s/Isabella M. Janusz                                /s/ Joseph D. Kern (with consent)

 One of the attorneys for Ana Uribe                   One of the attorneys for Collins Asset Group, LLC

 Daniel A. Edelman                                    Joseph D. Kern
 Isabella M. Janusz                                   David M. Schultz
 EDELMAN, COMBS, LATTURNER &                          HINSHAW & CULBERTSON LLP
 GOODWIN, LLC                                         151 North Franklin Street, Suite 2500
 20 South Clark Street, Suite 1500                    Chicago, IL 60606
 Chicago, IL 60603                                    Phone: (312) 704-3000
 Phone: 312-739-4200                                  jkern@hinshawlaw.com
 Fax: (312) 419-0379                                  dschultz@hinshawlaw.com
 dedelman@edcombs.com
 ijanusz@edcombs.com
                                                  1
   Case: 1:18-cv-03736 Document #: 47 Filed: 11/01/18 Page 2 of 3 PageID #:121




/s/ Artapong Sriratana (with consent)

One of the attorneys for Potestivo &
Associates, P.C.

Artapong Sriratana
POTESTIVO & ASSOCIATES, P.C.
223 W. Jackson Blvd., Suite 610
Chicago, IL 60606
Phone: (312) 263-0003
Fax: (312) 263-0002
mshanks@potestivolaw.com
blikavec@potestivolaw.com




                                        2
    Case: 1:18-cv-03736 Document #: 47 Filed: 11/01/18 Page 3 of 3 PageID #:122



                              CERTIFICATE OF SERVICE

        I, Isabella M. Janusz, hereby certify that on Thursday, November 1, 2018, a true and
accurate copy of the foregoing document was filed via the Court’s CM/ECF system, which caused
to be served a true and accurate copy of such filings via email upon all parties of record.

                                                  s/Isabella M. Janusz
                                                  Isabella M. Janusz

Daniel A. Edelman
Heather A. Kolbus
Isabella M. Janusz
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark St, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                             3
